18-00241-JAW Dkt 85 Filed 08/11/21 Entered 08/11/21 08:01:20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE SOUTHERN DISTRICT OF MISSISSIPPI


IN THE MATTER OF:                                                          CHAPTER 13 NO.:

CAROLYN F. BLANSETT AND
BERNARDO BLANSETT                                                          18-00241 – JAW


                        TRUSTEE’S NOTICE AND MOTION TO MODIFY

        COMES NOW Harold J. Barkley, Jr, the duly appointed and qualified Standing Trustee in
the above cause and moves to modify the above proceeding for reasons to be shown below.
        1.      The Debtors’ Chapter 13 Plan was confirmed by Order of this Court entered on
June 27, 2018, said plan being for a period of 60 months with 0% to unsecured creditors.
        2.      That, Creditor U.S. Bank Trust National Association, not in its individual capacity,
but solely Fay Servicing, LLC has filed a Notice of Post-Petition Mortgage Fees, Expenses and
Charges (“doc” under Claim Number 11-1) in the amount of $1,397.00 for Insurance Advances
incurred July 22, 2021.
        3.      Therefore, the Debtors’ plan should be modified to pay U.S. Bank Trust National
Association the Post-petition Mortgage Fees, Expenses, and Charges in the amount of $1,397.00 for
Insurance Advances incurred July 22, 2021 over the life of the Debtors’ plan.
        4.      That, the Debtors’ wage deduction order should be amended as necessary to
comply with the terms of this Motion.
        5.      You are hereby notified that all Objections must be made in writing to the Clerk
of this Court. Attorneys and Registered Users of the Electronic Case Filing (ECF) system should
file any response using ECF. Others should file any response at U. S. Bankruptcy Court, U. S.
Courthouse, 501 East Court Street, Suite 2.300, Jackson, MS 39201, with a copy mailed to the Trustee
at the address below.
        6.      You are further notified that all Objections must be made within thirty (30) days
of this date, being September 10, 2021.
        7.      You are further notified that should no Objection be timely filed, the Court will
be requested to enter an Order ex parte.
        8.      Other grounds to be shown at a hearing hereon.


        WHEREFORE, PREMISES CONSIDERED, Trustee prays that this motion be received and
filed, and at a hearing hereon this Honorable Court will enter its Order sustaining Trustee’s Motion
18-00241-JAW Dkt 85 Filed 08/11/21 Entered 08/11/21 08:01:20 Page 2 of 2




to Modify, and for such other, further and general relief to which the Trustee and this bankrupt
estate may be entitled.


        Dated: August 11, 2021
                                                  Respectfully submitted,

                                                        /s/ Harold J. Barkley, Jr.
                                                  HAROLD J. BARKLEY, JR. – MSB #2008
                                                  CHAPTER 13 TRUSTEE
                                                  POST OFFICE BOX 4476
                                                  JACKSON, MS 39296-4476
                                                  PHONE: 601-362-6161 / FAX: 601-362-8826
                                                  E-MAIL: HJB@HBARKLEY13.COM


                                       CERTIFICATE

        I, Harold J. Barkley, Jr., Trustee, do hereby certify that I have this date mailed a true and
correct copy of the foregoing pleading to the following parties by United States Mail, postage
prepaid or by ECF Filing Notification:

Office of the U.S. Trustee
Ustpregion05.ja.ecf@usdoj.gov

Hon. Richard R. Grindstaff
grindstaf@yahoo.com

Bernardo Blansett
Carolyn F. Blansett
229 Maple Street
Florence, MS 39073

Caliber Home Loans
13801 Wireless Way
Oklahoma City, OK 73134

Caliber Home Loans
PO Box 24330
Oklahoma City, OK 73124

Fay Servicing, LLC
PO Box 814609
Dallas, TX 75381-4609

Bradley P. Jones
msbankruptcy@logs.com

Dated: August 11, 2021
                                                       /s/ Harold J. Barkley, Jr.
                                                  HAROLD J. BARKLEY, JR.
